Citation Nr: 1620027	
Decision Date: 05/17/16    Archive Date: 05/27/16

DOCKET NO.  15-23 271	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUES

1.  Entitlement to service connection for pancreatitis, claimed as secondary to service-connected multiple myeloma and/or as due to herbicide exposure.

2.  Entitlement to service connection for rash on bilateral hands and above the ankles, claimed as secondary to service-connected multiple myeloma and/or as due to herbicide exposure.

3.  Entitlement to service connection for rheumatoid arthritis in the shoulders and legs, claimed as secondary to service-connected multiple myeloma and/or as due to herbicide exposure. 

REPRESENTATION

Veteran represented by:	Disabled American Veterans




WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

S. Coyle, Counsel


INTRODUCTION

The Veteran served on active duty from September 1953 to September 1983.  

This matter comes before the Board of Veterans Appeals (Board) on appeal from a rating decision issued in May 2014 by the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia.  The Louisville, Kentucky, RO currently has jurisdiction of the Veteran's file.  

In September 2015, the Veteran testified at a Board hearing before the undersigned Veterans Law Judge sitting at the RO.  A transcript of the hearing is associated with the record.  

This case was remanded in December 2015 for additional development and now returns for further appellate review.

This appeal was processed using the Veterans Benefits Management System (VBMS) and Virtual VA paperless claims processing systems, and has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.

REMAND

Although the Board regrets the additional delay, another remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claim so that he is afforded every possible consideration.  See 38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2015).

In February 2016, the Veteran provided written authorization to obtain records from three different facilities: Baptist Hospital East, Baptist Health CBC Group, and Baptist Medical Associates.  Records from Baptist Health CBC Group were obtained in February 2016.  

AOJ personnel contacted Baptist Hospital East (also referred to as Baptist Health Louisville) and Baptist Medical Associates by telephone in March 2016 to request their records.  According to notes contained within the record, staff at these facilities indicated that a search for the Veteran's records was underway.  However, no records have been received, and there has been no indication by either facility that such records do not exist or are unavailable.  Remand is therefore required so that efforts to obtain these records may continue.  

During his September 2015 hearing, the Veteran indicated that his rash and February 2012 episode of pancreatitis may have been caused or aggravated by his service-connected multiple myeloma, as multiple myeloma was diagnosed shortly thereafter.  He also asserts that his rash and pancreatitis may be the result of exposure to dioxin-containing herbicide agents used during his service in the Republic of Vietnam.  In addition, in an April 2016 statement, the Veteran's representative asserted that the Veteran's disorders may be the result of toxins, other than dioxin, contained in the herbicide agents to which the Veteran was exposed during service.  

The Veteran's assertions concerning a possible relationship between his rash and pancreatitis and his acknowledged in-service exposure to environmental toxins and/or service-connected multiple myeloma are sufficient to trigger the duty on the part of VA to provide an examination as to this claims.  McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).  Therefore, the Veteran should be afforded a VA examination so as to determine the nature and etiology of his rash and pancreatitis.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Contact Baptist Hospital East (also referred to as Baptist Health Louisville) and Baptist Medical Associates and make a second request for a complete set of the Veteran's records.  If any such records do not exist or are unavailable, inform the Veteran and his representative and afford him the opportunity to submit any copies in his possession.

2.  After all outstanding records have been associated with the record, afford the Veteran a VA examination to determine the etiology of his rash and pancreatitis.  The record, to include a copy of this Remand, must be made available to and be reviewed by the examiner.  Any indicated evaluations, studies, and tests should be conducted.  In offering any assessments or opinions, the examiner should take into account all evidence of record, to include both the lay and medical evidence.  

(A)  The examiner should confirm the diagnosis of a rash on the bilateral hands and above the ankles.  

The examiner is advised that the February 2012 episode of pancreatitis satisfies the "current disability" requirement for a claim of service connection, as such was documented just prior to the filing of the Veteran's claim for service connection.  

(B)  Following a review of the evidence of record, as well as any interview with the Veteran and/or physical evaluation that the examiner deems necessary, the examiner should offer an opinion as to whether it is at least as likely as not (probability of 50 percent or greater) that the Veteran's rash and pancreatitis are related to exposure to environmental toxins during service; specifically, dioxin and/or other chemicals found in tactical herbicides during the Veteran's service in the Republic of Vietnam.  The examiner is advised that exposure to such tactical herbicides is acknowledged.     

(C)  The examiner also should offer an opinion as to whether it is at least as likely as not (probability of 50 percent or greater) that the Veteran's rash and pancreatitis were caused or aggravated by his service-connected multiple myeloma.  In answering this portion of the inquiry, the examiner must note and discuss the Veteran's hearing testimony, indicating that pancreatitis resulted in referral to a medical specialist who ultimately diagnosed the Veteran's multiple myeloma.  For any aggravation found, the examiner should state, to the best of their ability, the baseline of symptomatology and the amount, quantified if possible, of aggravation beyond the baseline symptomatology by the aggravation.

In offering any opinion, the examiner should consider the full evidence of record, to include the lay statements of record from the Veteran and post-service medical treatment.  All opinions expressed should be accompanied by supporting rationale.

3.  After completing the above actions, to include any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claims should be readjudicated based on the entirety of the evidence.  If the claims remain denied, the Veteran and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order.  The Board intimates no opinion as to the outcome of this case.  The Veteran need take no action until so informed.  The purpose of this REMAND is to ensure compliance with due process considerations.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999). 

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
A. JAEGER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).


